     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 1 of 14 Page ID #:1



 1
     MARTIN & BONTRAGER, APC
 2   G. Thomas Martin, III (SBN 218456)
     Nicholas J. Bontrager (SBN 252114)
 3
     4605 Lankershim Blvd., Ste. 535
 4   Toluca Lake, CA 91602
 5
     T: (323) 940-1700
     F: (323) 238-8095
 6   Tom@mblawapc.com
 7   Nick@mblawapc.com
 8

 9                      UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA

11   MINDY SEGURA, individually and ) Case No.:
12   on behalf of all others similarly )
     situated,                         ) CLASS ACTION
13
                                       )
14   Plaintiff,                        ) CLASS ACTION COMPLAINT
                                       ) FOR DAMAGES
15
           vs.                         )
16                                     ) DEMAND FOR JURY TRIAL
17
     FARMAR LAW GROUP, PC,             )
                                       )
18   Defendant                         )
19                                     )
                                       )
20
                                       )
21                                     )
22
                                       )

23
                                    INTRODUCTION
24
           1.    Plaintiff MINDY SEGURA (“Plaintiff”) brings the instant class
25
     action claims against Defendant FARMAR LAW GROUP, PC (“Defendant”)
26
     seeking redress for herself and the putative class under the Federal Fair Debt
27
     Collection Practices Act (“FDCPA”), which was enacted to “eliminate abusive
28
     debt collection practices by debt collectors.” 15 U.S.C. 1692(e). Plaintiff further


                                       1
                            CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 2 of 14 Page ID #:2



 1
     seeks redress for herself and the putative class under the Rosenthal Fair Debt
 2   Collection Practices Act (“RFDCPA”), Cal. Civ. 1788, et seq.               Defendant
 3   conducts its debt collection business in flagrant violation of the FDCPA and
 4   RFDCPA by systematically and uniformly failing to provide written notice to
 5   consumers regarding their rights to dispute their debt and/or request validation of
 6   said alleged debt, rights guaranteed by 15 U.S.C. § 1692g(b).
 7                                    JURISDICTION
 8         2.     This Court has federal question jurisdiction pursuant to 15 U.S.C. §
 9   1692k(d) and 28 U.S.C. § 1331, since the claims alleged against the Defendant
10   arise under the FDCPA. This Court has supplemental jurisdiction over Plaintiff’s
11   state based RFDCPA claims.
12         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2),
13   in that a substantial portion of the acts giving rise to this action occurred in this
14   District as Plaintiff resides here and Defendant conducts business here.
15                                       PARTIES
16         4.     Plaintiff is an adult individual residing in Los Angeles, California,
17   and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and is a
18   “person” and “debtor” as those terms are defined by Cal. Civ. § 1788.2(g)-(h), in
19   that the alleged debt that Defendant sought to collect from her was originally
20   incurred, if at all, for personal, family or household purposes and are therefore
21   consumer debts within the meaning of 15 U.S.C. § 1692a(5) ad Cal. Civ. §
22   1788.2(d)-(e).
23         5.     Defendant is a corporation with its principal place of business
24   located in Sherman Oaks, California. The principal purpose of Defendant is the
25   collection of debts in this state, and Defendant regularly attempts to collect
26   consumer debts alleged to be due to another using the mail and telephone.
27   Defendant is a ‘‘debt collector’’ as defined by the FDCPA, 15 U.S.C. § 1692a(6)
28   and Cal. Civ. § 1788.2(c).



                                        2
                             CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 3 of 14 Page ID #:3



 1
                                STATEMENT OF FACTS
 2   A.    The Account
 3         6.     At some point prior to September 2020, Plaintiff allegedly took out a
 4   consumer credit line for a Comenity Bank branded credit card. Plaintiff used the
 5   card to make routine household and consumer purchases for her home and/or
 6   family. As such, Plaintiff incurred a “debt” arising out of a transaction in which
 7   the money, property, insurance, or services which are the subject of the
 8   transaction are primarily for personal, family, or household purpose, and,
 9   therefore meets the definition of a “debt” under 15 U.S.C. § 1692a(5).
10         7.     The account subsequently went into arrears.
11         8.     Thereafter, Defendant was retained by a secondary purchaser of the
12   alleged debt and sent Plaintiff a written collection correspondence regarding The
13   Account and in connection with an attempt to collect on The Account.
14   B.    The Initial Collection Letter is Devoid of Any Reference to Plaintiff’s
15         §1692g Rights
16         9.     On or about September 1, 2020, Defendant sent Plaintiff an initial
17   collection letter. A redacted copy of the Letter is annexed hereto and made a part
18   of this Complaint as Exhibit A.
19         10.   In pertinent part, the Letter acknowledged that Defendant’s client, the
20   current owner of the alleged debt, intended to file suit against Plaintiff seeking to
21   recover the amount purportedly owed. Defendant’s Letter provided the name of
22   the current creditor, provided a partial account number, and advised Plaintiff that
23   the correspondence was an attempt to collect the alleged debt from Plaintiff and
24   that Defendant was indeed acting as a “debt collector.”
25         11.    Defendant’s September 1, 2020 Letter fails to advise Plaintiff of her
26   rights under §1692g of the FDCPA, the Letter indeed fails to make any reference
27   whatsoever to §1692g. To date, Defendant has failed to send any further written
28   correspondence to Plaintiff.



                                        3
                             CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 4 of 14 Page ID #:4



 1
     C.    Defendant Failed to Send Any Further Correspondence Informing
 2         Plaintiff of Her §1692g Rights
 3         12.    Per §1692g of the FDCPA, “[w]ithin five days after the
 4   initial communication with a consumer in connection with the collection of any
 5   debt, a debt collector shall, unless the following information is contained in the
 6   initial communication or the consumer has paid the debt, send the consumer a
 7   written notice containing—
 8                (1) the amount of the debt;
 9                (2) the name of the creditor to whom the debt is owed;
10                (3) a statement that unless the consumer, within thirty days after
11                receipt of the notice, disputes the validity of the debt, or any portion
12                thereof, the debt will be assumed to be valid by the debt collector;
13                (4) a statement that if the consumer notifies the debt collector in
14                writing within the thirty-day period that the debt, or any portion
15                thereof, is disputed, the debt collector will obtain verification of the
16                debt or a copy of a judgment against the consumer and a copy of
17                such verification or judgment will be mailed to the consumer by
18                the debt collector; and
19                (5) a statement that, upon the consumer’s written request within the
20                thirty-day period, the debt collector will provide the consumer with
21                the name and address of the original creditor, if different from the
22                current creditor.
23         13.    As Defendant’s September 1, 2020 Letter specifically references the
24   current creditor, SECOND ROUND SUB, LLC, a partial account number,
25   advised that the current creditor would file suit to collect the debt, that
26   Defendant’s letter was an attempt to collect a debt and that Defendant was acting
27   as a “debt collector”, the Letter is in connection with the collection of the debt.
28




                                        4
                             CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 5 of 14 Page ID #:5



 1
           14. As Defendant’s September 1, 2020 Letter specifically references that
 2   Defendant is a debt collector and that the Letter is an attempt to collect the debt,
 3   the Letter is clearly an attempt to collect the alleged debt.
 4         15.    Other than the September 1, 2020 Letter, Defendant provided no
 5   further written correspondence to Plaintiff regarding the alleged debt.
 6         16.    Other than the September 1, 2020 Letter, which is completely devoid
 7   of any reference to Plaintiff’s §1692g rights, Defendant provided no further
 8   written correspondence to Plaintiff whatsoever, including any further written
 9   correspondence regarding Plaintiff’s §1692g rights.
10         17.    Thus, Defendant failed to adhere to 15 U.S.C. §1692g, by failing to
11   provide Plaintiff with written notice of her rights to dispute and/or request
12   validation of the alleged debt, within five (5) days of the first communication in
13   connection with the collection of a debt.
14         18.    The Letter is an example of form letters, substantially similar to
15   hundreds if not thousands of letters sent to consumers across the country.
16   D.    Defendant’s FDCPA Violations Also Constitute RFDCPA Violations
17         19.    Per §1788.17 of the RFDCPA, “[n]otwithstanding any other
18   provision of this title, every debt collector collecting or attempting to collect a
19   consumer debt shall comply with the provisions of Sections 1692b to 1692j,
20   inclusive, of, and shall be subject to the remedies in Section 1692k of, Title 15 of
21   the United States Code.”
22         20.    As Defendant’s September 1, 2020 Letter specifically references the
23   current creditor, a partial account number, that the Letter is an attempt to collect a
24   debt and that Defendant is acting as a “debt collector”, the Letter is in connection
25   with the collection of the debt.
26         21. As Defendant’s September 1, 2020 Letter specifically references that
27   Defendant is a debt collector and that the Letter is an attempt to collect the debt,
28   the Letter is clearly an attempt to collect the alleged debt.


                                         5
                              CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 6 of 14 Page ID #:6



 1
           22.    Other than the September 1, 2020 Letter, Defendant provided no
 2   further written correspondence to Plaintiff regarding the alleged debt.
 3         23.    Other than the September 1, 2020 Letter, which is completely devoid
 4   of the mandated disclosures required by §1692e(11) and §1692g, Defendant
 5   provided no further written correspondence to Plaintiff whatsoever, including any
 6   further written correspondence regarding Plaintiff’s §1692g rights.
 7         24.    Thus, Defendant failed to adhere to 15 U.S.C. §1692g, by failing to
 8   advise Plaintiff of her §1692g rights within five (5) days of the initial
 9   communication.
10         25.    Thus, pursuant to Cal. Civ. § 1788.17, as Defendant’s conduct
11   constitutes violations of the FDCPA Defendant’s conduct also constitutes
12   violations of the RFDCPA.
13         26.    The Letter is an example of form letters, substantially similar to
14   hundreds if not thousands of letters sent to consumers across the country.
15                         CLASS ACTION ALLEGATIONS
16
           The Class
17
           27.    Plaintiff brings this case as a class action pursuant to Rules 23 of the
18
     Federal Rules of Civil Procedure on behalf of himself and all others similarly
19
     situated.
20
           28.     Plaintiff seeks to represent a class defined as:
21
                   All consumers in the State of California who were
22
                   sent a letter that is identical to or is substantially
23                 the same form as the S e p t e m b e r 1 , 2 0 2 0
                   f o r m Letter by or on behalf of Defendant,
24
                   where Defendant failed to: 1) provide further
25                 written correspondence in five (5) days advising
26
                   said consumer of his or her rights to dispute or
                   request validation of the alleged debt pursuant to
27                 §1692g of the FDCPA, within one year prior to the
28                 filing of this action and which was not returned as
                   undeliverable.


                                        6
                             CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 7 of 14 Page ID #:7



 1

 2
     E.    Numerosity

 3
           29.           The Letters are mass-mailed form letters that Defendant sends out

 4
     to hundreds if not thousands of consumers in California. Therefore, the members

 5
     of the class are believed to be so numerous that joinder of all members is

 6
     impractical.

 7
           30.           Upon information and belief, Defendant sent or caused to be sent

 8
     hundreds or even thousands of similar deceptive Letters to consumers.

 9
           31.       The exact numbers and identities of class members are unknown at

10
     this time and can only be ascertained through discovery. Identification of the
     class members is a matter capable of ministerial determination from Defendant’s
11
     records.
12
           32.       Plaintiff reasonably believes that there are hundreds to thousands of
13
     consumers who are members of the class.
14
     F.    Common Questions of Law and Fact
15
           33.      There are common questions of law and fact raised in this Complaint
16
     which predominate over any questions affecting only individual class members.
17
           34.      The questions of law and fact common to the Class concern whether
18
     Defendant’s practice of transmitting communications to consumers in the form of
19
     the Letter constitutes conduct which violates the FDCPA and RFDCPA.
20
           35.      The following questions of law and fact common to the Class
21
     members are ripe for determination and are raised herein:
22
                    a.       Did Defendant violate 15 U.S.C. §1692g(b) by sending an
23
                    initial collection letter, devoid of any information regarding the
24
                    recipient’s §1692g rights, and failing to send a further
25
                    correspondence within five (5) days thereafter providing said
26
                    consumer of his or her rights to dispute the debt or request
27
                    validation, violate the FDCPA?
28




                                            7
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 8 of 14 Page ID #:8



 1
                   b.       Did Defendant violate Cal. Civ. § 1788.17 by sending written
 2
                   correspondence to consumers which violate the FDCPA?
 3
     G.      Typicality
 4
            36.         Plaintiff’s claims are typical of the claims of the class members’
 5
     since each of the claims arises from receipt of a letter substantially similar to the
 6
     Letter sent to him by Defendant, and a failure to send any further subsequent
 7
     correspondence.
 8
     H.     Protecting the Interests of the Class Members
 9
            37.         Plaintiff will fairly and adequately represent the class members’
10
     interests, all of whom are victims of Defendant’s unlawful and wrongful conduct.
11
            38.         All of the class members’ claims arise from the very course of
12
     conduct and specific activities complained of herein and require application of
13
     the same legal principles.
14
            39.     Plaintiff has retained counsel experienced in bringing class actions
15
     and debt collection abuse claims and who stands ready, willing and able to
16
     represent the class.
17
     I.     Proceeding Via Class Action is Superior and Advisable
18
            40.     A class action is superior to other available methods for the
19
     fair    and   efficient adjudication of the controversy. Congress specifically
20
     provided, at 15 U.S.C. 1692k, for the commencement of class actions as a
21
     principal means of enforcing the FDCPA.
22
            41.         Absent a class action, most members of the class would find the
23
     cost of litigating their claims to be prohibitive and, therefore, would have no
24
     effective remedy at law.
25
            42.         The members of the class are generally unsophisticated
26
     individuals, whose rights will not be vindicated in the absence of a class action.
27
            43.         The class treatment of common questions of law and fact is also
28
     superior to multiple individual actions or piecemeal litigation in that it


                                           8
                                CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 9 of 14 Page ID #:9



 1
     conserves the resources of the court and the litigants and promotes
 2   consistency and efficiency of adjudication.
 3
           44.        Prosecution of separate actions could result in inconsistent or
 4   varying adjudications with respect to individual class members that would
 5   establish incompatible standards of conduct for Defendant and other debt
 6   collectors. Conversely, adjudications with respect to individual class members
 7   would be dispositive of the interest of all other class members.
 8         45.      The amount of money at issue is such that proceeding by way of a
 9   class action is the only economical and sensible manner in which to vindicate the
10   injuries sustained by Plaintiff and the other members of the Class.
11   J.    Plaintiff and the Putative Class Have Article III Standing
12         46.      As a result of Defendant’s alleged violations of law by sending
13   these form letters to Plaintiff and other similarly situated California consumers
14   without the requisite disclosures as mandated by the FDCPA and thus the
15   RFDCPA, Defendant caused Plaintiff and the putative class members harm and/or
16   injury such that Article III standing is satisfied in at least the following, if not
17   more, ways:
18                 a. Invading Plaintiff’s and the putative class’ right to specific
19                 information mandated by the FDCPA to be provided by Defendant
20                 in each initial collection communication, including Plaintiff’s and
21                 the putative class’ right to dispute the alleged debt and/or request
22                 validation;
23                 b. Engaging in the unfair business practice of intentionally, falsely
24                 and deceptively depriving or interfering with Plaintiff’s and the
25                 putative class’ right to specific information mandated by the FDCPA
26                 to be provided by Defendant in each initial collection
27                 communication, including Plaintiff’s and the putative class’ right to
28                 dispute the alleged debt and/or request validation;



                                            9
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 10 of 14 Page ID #:10



 1
                  c. Impermissibly causing Plaintiff and the putative class confusion
 2                and/or lack of knowledge and information such as to be provided by
 3                Defendant in each initial collection communication, including
 4                Plaintiff’s and the putative class’ right to dispute the alleged debt
 5                and/or request validation;
 6                d. Causing Plaintiff and the putative class to expend needless time in
 7                receiving, researching and attempting to clarify and/or clearly
 8                explain information be provided by Defendant in each initial
 9                collection communication, including Plaintiff’s and the putative
10                class’ right to dispute the alleged debt and/or request validation.
11                                       COUNT I
12            VIOLATIONS OF FDCPA SECTION 15 U.S.C. § 1692G(B)
13          47.     Each and every allegation contained in paragraphs 1 through 46 of
14    this Complaint is repeated, realleged and incorporated herein by reference.
15          48.   Per §1692g of the FDCPA, “[w]ithin five days after the
16    initial communication with a consumer in connection with the collection of any
17    debt, a debt collector shall, unless the following information is contained in the
18    initial communication or the consumer has paid the debt, send the consumer a
19    written notice containing—
20                (1) the amount of the debt;
21                (2) the name of the creditor to whom the debt is owed;
22                (3) a statement that unless the consumer, within thirty days after
23                receipt of the notice, disputes the validity of the debt, or any portion
24                thereof, the debt will be assumed to be valid by the debt collector;
25                (4) a statement that if the consumer notifies the debt collector in
26                writing within the thirty-day period that the debt, or any portion
27                thereof, is disputed, the debt collector will obtain verification of the
28                debt or a copy of a judgment against the consumer and a copy of



                                        10
                             CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 11 of 14 Page ID #:11



 1
                     such verification or judgment will be mailed to the consumer by
 2                   the debt collector; and
 3                   (5) a statement that, upon the consumer’s written request within the
 4                   thirty-day period, the debt collector will provide the consumer with
 5                   the name and address of the original creditor, if different from the
 6                   current creditor.
 7          49.      Defendant failed to provide Plaintiff and The Putative Class of their
 8    rights afforded under section §1692g in direct violation of the FDCPA.
 9          50.      By virtue of the foregoing, Plaintiff and the putative class are
10    entitled to recover damages as prayed for herein.
11                                         COUNT II
12             VIOLATIONS OF RFDCPA SECTION CAL. CIV. 1788.17
13
            51.      Each and every allegation contained in paragraphs 1 through 50 of
14    this Complaint is repeated, realleged and incorporated herein by reference.
15          52.      Per §1788.17 of the RFDCPA, “[n]otwithstanding any other
16    provision of this title, every debt collector collecting or attempting to collect a
17    consumer debt shall comply with the provisions of Sections 1692b to 1692j,
18    inclusive, of, and shall be subject to the remedies in Section 1692k of, Title 15 of
19    the United States Code.”
20          53.      Defendant failed to notify Plaintiff and The Putative Class of their
21    §1692g rights. Thus, Defendant’s conduct is in direct violation of the RFDCPA.
22
            54.      By virtue of the foregoing, Plaintiff and the putative class are
23    entitled to recover damages as prayed for herein.
24                                  PRAYER FOR RELIEF
25          Wherefore, Plaintiff respectfully requests the Court grant Plaintiff and The
26    Class members the following relief against Defendant:
27                a. That this action be certified as a class action on behalf of The Class,
28                   Plaintiff be appointed as the representative of The Class, and that


                                           11
                                CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 12 of 14 Page ID #:12



 1
                  Plaintiff’s Counsel be appointed as Class Counsel;
 2             b. For statutory damages up to $1,000.00 per named class member, and
 3                $500,00.00 or 1% of Defendant’s net worth for the consumer class
 4                members, whichever is the lesser, pursuant to 15 U.S.C. § 1692k;
 5             c. For statutory damages up to $1,000.00 per named class member, and
 6                statutory damages up to $500,00.00 or 1% of Defendant’s net worth
 7                for the consumer class members, whichever is the lesser, pursuant to
 8                Cal. Civ. §1788.30;
 9             d. For reasonable attorneys’ fees and costs of suit; and
10             e. For such further relief as this Court deems necessary, just, and
11                proper.
12                              DEMAND FOR JURY TRIAL
13          Please take notice that Plaintiff demands a trial by jury in this action.
14

15    Date: October 15, 2020                  MARTIN & BONTRAGER, APC
16

17                                                By:/s/ Nicholas J. Bontrager
18                                                       Nicholas J. Bontrager
19                                                       Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28




                                         12
                              CLASS ACTION COMPLAINT
     Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 13 of 14 Page ID #:13



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15                                   EXHIBIT A
16

17

18

19

20

21

22

23

24

25

26

27

28




                                      13
                           CLASS ACTION COMPLAINT
Case 2:20-cv-09450-DDP-PD Document 1 Filed 10/15/20 Page 14 of 14 Page ID #:14
